Citation Nr: 1124377	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for high cholesterol, to include as secondary to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for hypertension claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the right shoulder.  

4.  Entitlement to a rating in excess of 30 percent for degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to March 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) in November 2006 (which in pertinent part denied direct service connection for a back disability); March 2008 (which in pertinent part denied service connection for a back disability claimed as secondary to the service-connected degenerative joint disease of the right shoulder and continued a 30 percent rating for the service-connected degenerative joint disease of the right shoulder), and July 2009 (that in pertinent part, denied service connection for hypertension and hyperlipidemia).  In August 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  At the hearing the Veteran was granted a 30-day abeyance for submission of evidence.  The Board has not received any additional evidence.

The issues of entitlement to service connection for hypertension claimed as secondary to service-connected diabetes mellitus, and entitlement to service connection for a low back disability are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will inform the appellant if further action on his part is required.



FINDINGS OF FACT

1.  The Veteran's hyperlipidemia is a laboratory abnormality for which no underlying disability is shown.

2.  It is not shown that at any time during the appeal period the Veteran's degenerative joint disease of the right shoulder has been manifested by limitation of motion of his right arm to 25 degrees from the side or less, impairment of the humerus, scapula or clavicle, or ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a disability rating higher than 30 percent for the Veteran's degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the claim of entitlement to service connection for high cholesterol, the RO sent him a letter in April 2009 informing him of the evidence and information necessary to substantiate the claim, the information required of him to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  Complete VCAA notice, to include notice regarding disability ratings and effective dates of award was provided before the initial adjudication in July 2009.  

Regarding the claim for an increased rating for his degenerative joint disease of the right shoulder, the RO sent the Veteran a letter in January 2008 letter informing him of the evidence necessary to substantiate that claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of rating and effective date criteria.  This letter preceded the March 2008 denial of the claim.  

The Board is aware that the RO sent a letter to the Veteran in August 2008 informing him that his right shoulder was currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of the clavicle or scapula and provided him with the criteria under that Diagnostic Code.  Review of the claims file shows that this was the diagnostic code assigned in the rating decision in which service connection was established in December 1998.  However, in August 2004 the Board granted an appeal and indicated that the 30 percent rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion.  The RO noted this (as shown by a handwritten annotation) in the August 2004 rating decision that implemented the Board's decision.  

The Veteran has consistently, both prior to the August 2008 letter and since, contended that his rating should be increased due to pain.  He has not asserted any instability.  Therefore, the Board finds that to the extent that the August 2008 letter may have not correctly identified the criteria that had been the basis for his 30 percent rating, the Veteran was not misled or confused and therefore the Board does not believe that he suffered any prejudice from that letter.  The Board therefore concludes that a no correction is essential to a proper appellant decision and finds no need to remand this issue on this basis.  38 C.F.R. § 19.9(a) (2010).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain chronic diseases were manifested during an applicable postservice presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. §5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

Regarding the increased rating claim, the Board finds the October 2006 and March 2008 examinations were adequate for rating purposes, as the examiners expressed familiarity with the pertinent medical history, and the findings made included all information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to the claim of entitlement to service connection for high cholesterol, as explained further in this decision, high cholesterol, or hyperlipidemia, is a laboratory finding, not a disability due to disease or injury subject to VA compensation.  As to this issue there is not competent evidence of a disability or symptoms of a disability since the Veteran filed his claim and hence VA has no duty to provide an examination or obtain an expert opinion as to this issue.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service connection - high cholesterol

In April 2009, the Veteran submitted a claim of service connection for, in pertinent part, high cholesterol (hyperlipidemia).  He contends that his high cholesterol levels are due to service, to include exposure to herbicides while serving in Vietnam.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may however be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The record shows that the Veteran served in the Republic of Vietnam from March 1969 to March 1970, and he is presumed to have been exposed to Agent Orange (See 38 C.F.R. § 3.307(a)(6)(iii)), and is entitled to application of the presumptive provisions of 38 U.S.C.A. § 1116.  The Board notes however, hyperlipidemia is not an enumerated disease in 38 C.F.R. § 3.309(e).  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 are not for application.

To establish service connection for hyperlipidemia based on a theory that it is related to Agent Orange exposure the Veteran must affirmatively show that he has disability due to disease which is indeed related to his exposure to herbicides/Agent Orange in service.  See Combee v. Brown, 34 F 3d at 1043 (Fed Cir. 1994).   

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran's postservice treatment records show findings of hyperlipidemia.  By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 883 (30th ed. 2003).  However, an elevated cholesterol level represents only a laboratory finding, and not, in and of itself, a disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  

When asked by his representative during the hearing what kind of disability his high cholesterol causes, the Veteran testified to the effect that his knowledge of his high cholesterol results in his "not eating and not doing the stuff that you're supposed to do with high cholesterol."  See August 2010 hearing transcript at 14-15.  Further questions posed during the hearing failed to yield evidence of an underlying disease or disability.  There is no evidence that the Veteran has underlying disability entity manifested by hyperlipidemia, and as such alone is not a "disability" for VA compensation benefits purposes, i.e., not a "service- connectable" disability entity, Hence, his appeal must be denied.  See Brammer, 3 Vet. App. at 25 (1992).  The evidence here is not so close as to warrant application of the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49  (1990). 


Increased rating - right shoulder disability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I.

Service connection was established for degenerative joint disease of the right shoulder in a December 1998 rating decision.  At that time the RO assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  In August 2004, the Board issued a decision in which it granted a 30 percent rating based on a finding that the Veteran's right shoulder disability resulted in motion limited to midway between the side and shoulder level, pursuant to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The RO implemented this increase, effective July 1998.  In June 2007, the Veteran submitted his claim for increase.

On an October 2006 VA compensation and pension (C&P) examination, the Veteran complained of right shoulder pain and stiffness.  He indicated that he is right-hand dominant.  Physical examination included range of motion studies which revealed right shoulder flexion to 122 degrees (with pain beginning and ending at 122 degrees); right shoulder abduction to 126 degrees (with pain at 116 degrees); right shoulder external and internal rotation to 90 degrees (with pain at 90 degrees).  There was no evidence of joint ankylosis.  The Veteran denied recurrent shoulder dislocations.  He reported that he currently was employed as a full-time physical therapist.

On March 2008 VA C&P examination, the Veteran reported right shoulder pain with any significant strenuous activity.  He stated that after any activity the pain seems to get worse.  Physical examination included range of motion studies which revealed 90 degrees of abduction; 95 degrees of forward flexion; 30 degrees of external rotation; 90 degrees internal rotation.  The examiner noted that the Veteran's range of motion beyond the 90 and 95 degrees of abduction and forward flexion was painful and unstable to obtain either active or passive ranges beyond those points.  Notably, there was no increased limitation of motion due to weakness, fatigability, or incoordination.  Repetitiveness use was not a problem during the examination.

On August 2010 VA physical therapy consultation, the Veteran reported intermittent ache and sharp right shoulder pain.  He stated that the pain was aggravated by showering, lifting, reaching behind his back, reaching over head, and lying on his shoulder.  Range of motion studies revealed flexion to 94 degrees; abduction to 80 degrees; external rotation to 32 degrees; and internal rotation to 35 degrees.

At the August 2010 Travel Board hearing, the Veteran testified that he has noticed a decrease in his right shoulder range of motion.  He specifically stated that he has difficulty performing his job duties as well as everyday activities.

Although treatment records document that the Veteran has reported right shoulder pain, these records provide no additional findings beyond those just referred to by the Board.  

[The Veteran's right upper extremity is his dominant extremity (as noted on VA examinations above).  See 38 C.F.R. § 4.69 (a distinction is made between muscle groups of major (dominant) and minor extremities for rating purposes, and only one extremity is to be considered major)].

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Arthritis (degenerative joint disease) whether degenerative of traumatic, is rated based on limitation of motion as per the diagnostic codes for the specific joint.   38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

If motion of the major arm is limited to 25 degrees from the side of the body, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  If motion of the major arm is limited to midway between the side and shoulder level a 30 percent rating is warranted.  Id. 

The Veteran has consistently denied suffering any dislocations of his right shoulder, he has been consistently found to have no ankylosis of the right shoulder, and there is no evidence, including his own reports, of malunion, nonunion, or fibrous union of the humerus, clavicle, or scapula, nor any findings or reports of flail shoulder.  Therefore, the criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203 do not provide for higher or additional ratings for his right shoulder disability.  

The Veteran's right shoulder has been assigned a 30 percent rating throughout the entire appeal period.  The next higher (40 percent) rating for disability of the major extremity under Code 5201 is warranted when there is limitation of arm motion to 25 degrees from the side or impairment approximating such level of severity (See 38 C.F.R. § 4.7).  Regarding entitlement to a rating in excess of 30 percent, the Board notes that at no time during the appeal period was there a finding of limitation of right arm motion to less than 80 degrees; much less to 25 degrees (even with consideration of additional loss of range of motion with pain).  While the Veteran has testified to experiencing additional loss of right shoulder motion (see, page 6 of the hearing transcript) his subsequent testimony is actually against a finding that he has experienced abduction (lifting from the side) limited to 25 degrees.  In fact he testified (regarding another issue - see page 13 of the hearing transcript) that he experiences pain and flare-ups when he lifts and moves patients.  Notably, the Veteran would be unable to lift and move patients if his right shoulders abduction were limited to 25 degrees.  Consequently, the Board finds that the criteria for a rating in excess of 30 percent are neither met, nor approximated at any time during the appeal period, and that a rating in excess of 30 percent is not warranted for any period of time.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran has reported pain of his right shoulder and he has been found upon examination to exhibit pain and to have a reduced range of motion of his right shoulder.  These manifestations are contemplated by the rating criteria found  at  38 C.F.R. § 4.71a, Diagnostic Code 5201 and 38 C.F.R. §§ 4.40, 4.45, and § 4.59.  Those provisions address greater loss of function than what the evidence shows in this case.  Comparing the manifestations of the Veteran's service-connected right shoulder disability and associated impairment shown to the rating schedule, the Board finds that degree of disability shown throughout the entire period as well as the manifestations of his shoulder disability are wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  Therefore, the Board declines to remand this issue for extraschedular consideration.   

Finally, as the record shows that the Veteran is employed as a physical therapist, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the reasons stated above, the Board finds that the preponderance of the evidence of record is against a finding that disability due to the Veteran's service connected right shoulder disability has approximated the criteria for a rating higher than 30 percent during the appeal period.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for hyperlipidemia is denied.

A rating in excess of 30 percent for degenerative joint disease of the right shoulder is denied.


REMAND

The Veteran has claimed that he suffers a low back disability due to his service connected right shoulder disability.  A September 2004 letter from his private physician "L. J. L.," M.D. stated in pertinent part, "[the Veteran's] back problem could be overuse syndrome, secondary to compensating for the right shoulder". 

Service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Dr. L. J. L.'s opinion does not provide the complete information needed in order to adequately adjudicate the secondary service connection claim.  As such, further medical guidance is necessary.

The Veteran contends that his current hypertension is due to his service-connected diabetes mellitus.  A July 2009 rating decision denied service connection based on the findings of the May 2009 VA examination which noted that his hypertension was not a complication of diabetes mellitus as kidney dysfunction was not shown.

At the August 2010 Travel Board hearing, the Veteran testified that he was seen, and subsequently admitted to UAB Health System in October 2009 for kidney problems.  August 2010 transcript at 8-9.   The record was held open for an additional 30 days for submission of that evidence.  As noted, the Veteran has not submitted any additional evidence.  As he has identified potential pertinent private treatment records, such records must be secured.  

Accordingly, the case is REMANDED for the following:

1.  Send a letter to the Veteran requesting that he identify (and provide releases for records from) all sources of treatment and evaluation he has received for his hypertension since October 2009.  Specifically, he must identify any providers who evaluated and/or treated him for any kidney dysfunction and hypertension.  The agency of original jurisdiction (AOJ) should secure for the record copies of complete records (those not already associated with the claims file) from all identified sources, to include the identified October 2009 records from UAB Health System (regarding kidney dysfunction).  The AOJ should review additional records received, and arrange for any further development suggested (i.e., if they identify any further treatment-providers, for their records, or another VA examination).

2.  Arrange for the Veteran to be examined by an appropriate medical professional to determine whether his low back disability had onset during his active service or was caused by or aggravated by his service-connected right shoulder disability.  His claims file must be reviewed by the examiner in conjunction with the examination, and any indicated studies or tests should be accomplished.  All clinical findings should be reported in detail.  A complete rationale must be provided for any opinion rendered.  

Based on review of the Veteran's pertinent medical history and with consideration of sound medical principles, the examiner must address the following:  

(a)  Identify all disorders of the Veteran's low back.  

(b)  Provide an expert opinion as to whether it at least as likely as not (a 50 percent or greater probability) that any disorder of the Veteran's low back had onset during or was caused by his active service.  

(c)  Provide an expert opinion as to whether it at least as likely as not (a 50 percent or greater probability) that any disorder of the Veteran's low back was caused by his degenerative joint disease of the right shoulder.  The examiner should specifically address the September 2004 letter statement by "L. J. L.," M.D. that "[the Veteran's] back problem could be overuse syndrome, secondary to compensating for the right shoulder."  

(d)  Provide an expert opinion as to whether it at least as likely as not (a 50 percent or greater probability) that any disorder of the Veteran's low back has been aggravated (permanently worsened) by his degenerative joint disease of the right shoulder.  The examiner should specifically address the September 2004 letter statement by "L. J. L.," M.D. that "[the Veteran's] back problem could be overuse syndrome, secondary to compensating for the right shoulder."   

3.  Then, after conducting any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


